Citation Nr: 1142032	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  05-29 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from September 1942 to December 1945.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  In July 2007, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  This matter was previously before the Board in August 2007 (when consideration of TDIU was deferred pending resolution of inextricably intertwined issues) and in June 2011 (when it was remanded for additional development).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected disabilities (residuals of nephropexy and ligation of the right renal artery, rated 60 percent; residuals of right third finger fracture, rated10 percent; sinusitis, rated 10 percent; residual scar, right flank, rated 10 percent; and right ear otitis media, rated 0 percent) are rated 70 percent combined; they are not shown to be of such nature and severity as to preclude him from engaging in any regular substantially gainful employment.


CONCLUSION OF LAW

The schedular requirements for TDIU are met, but a TDIU rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication.  A September 2004 letter explained the evidence necessary to substantiate a TDIU claim, the evidence VA was responsible for securing, and the evidence he was responsible for providing.  The Veteran has had ample opportunity to respond/supplement the record; he has not alleged that notice in this case was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records are associated with his claims file.  The RO arranged for VA examinations (in June 2003, December 2004, and May 2009), and secured VA medical advisory opinions based on a review of the record in August 2010 (by a nephrologist) and in June 2011 (for TDIU).  The Board concludes that the June 2011 records review and opinion (considered along with reports of prior examinations) is adequate and substantially complied with the Board's remand instructions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes); see also Dyment v. West, 13 Vet. App. 141 (1999) (remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial [i.e., rather than strict] compliance with the Board's remand instructions).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis 

Initially, the Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected disabilities.  In his initial VA Form-8940, Veteran's Application for Increased Compensation Based on Unemployability, filed in December 2000, the Veteran reported that he last worked full-time in early 1998 and that he was prevented from securing or following any substantially gainful occupation due to his kidney and spine injury.  [That claim for TDIU was denied and the decision was not appealed.]  The present appeal arises from a claim for TDIU filed in June 2005.]

The Veteran's service connected disabilities are: Nephroplexy and ligation of the right renal artery, rated 60 percent; residuals of right third finger fracture, rated 10 percent; sinusitis, rated 10 percent; right flank scar, rated 10 percent; and right otitis media, rated 0 percent; the combined rating is 70 percent.  He has also sought service connection for a back disability, and his claim for such has been denied by final rating decisions, the most recent being in September 2005 (the Veteran initiated an appeal of that decision, but did not perfect the appeal by filing a substantive appeal in the matter after a statement of the case was issued).

A total disability rating for compensation may be assigned where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  As noted, the Veteran's combined evaluation is 70 percent.  Therefore, he meets the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a), and the only remaining question in this case is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

In determining unemployability status, the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the above percentages for service-connected disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  38 C.F.R. § 4.16(a).  

There is medical evidence of record showing that the Veteran has nonservice-connected disabling conditions, especially Alzheimer's and severe degenerative disc disease of the lumbar spine with multiple bulging discs.  Consequently, the focus here is whether the above-listed service-connected disabilities, of themselves, are of such nature and severity as to render the Veteran unemployable (i.e., whether there are circumstances, apart from non-service-connected disabilities, that place this veteran in a different position than other veterans with a 70 percent combined disability rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995). 

The Veteran had previously reported (see December 2000 and February 2003 applications for a TDIU rating) that he has completed one year of college and was employed in sales from 1948 until 1998 (self-employed from 1954 to 1998).  In his June 2004 Application for a TDIU rating he reported that he was last employed full time in September 1954 and was self-employed from 1992 to 1997 when his time lost from illness was 50%.  

On June 2003 VA examinations, genitourinary evaluation was unremarkable, the Veteran's hearing was grossly normal and his scar was nontender.  He had occasional polyuria and occasional nocturia.  There was no evidence of ongoing genitourinary or renal abnormality.  The right third finger was noted to have a marked diminished range of motion, decreased strength and dexterity.  X-rays of the paranasal sinuses revealed mild inflammatory changes involving the left maxillary sinus; the impression was chronic sinusitis by history, status post sinus surgery.  Physical examination and X-rays suggested left maxillary sinusitis.  The general medical examination report includes the following impressions:  1) nephropexy remote and without clinical consequence, 2) perforated left tympanic membrane, iatrogenic, remote and without clinical consequence, 3) chronic sinusitis with evidence of left maxillary sinusitis, and 4) remote fracture, right third finger with marked diminished range of motion.  

In February 2001 and September 2004 statements G.Z, D.O., the Veteran's private physician, advised that the Veteran has severe lower back impingement with lumbar disc protrusion and sciatica and was 100 percent disabled for all employment.  

The Veteran underwent another series of VA examinations in December 2004.  They showed minimal residuals of right flank discomfort and incisional tenderness; slight restriction of right third finger full flexion (but had good strength), complete resolution of otitis media with no residuals; and sinusitis with some residuals of a postnasal drip, but no evidence of sinusitis on examination or X-ray.  

At the July 2007 Travel Board hearing the Veteran testified that he was last employed in 1954 as a sales manager and had to quit that job because his back was bothering him and "a couple of years ago [he] had a quadruple heart bypass."  

On May 2009 genitourinary examination, the Veteran reported that "he is not really having any problems with tenderness now and his kidney function is ok."  The impression was right nephropexy with ligation of an aberrant inferior renal artery with no residuals of right flank discomfort or incisional tenderness without hernia.  Renal function was normal and the examination was "essentially unchanged from 1 December 2004."  Specifically addressing  questions posed in the Board's August 2007 remand, the examiner noted that the Veteran's polyuria and/or nocturia were unrelated to his kidney surgery, and explained that the Veteran does not appear to have polyuria and his nocturia is minimal and totally compatible with a patient of his age.  The examiner noted that the Veteran does not have hypertension and his serum albumin was normal.  There was no evidence of hyaline or granular casts, albuminuria, edema, proteinuria or other findings indicative of impaired renal function.  There were some red cells in the urine but this could come from any place in the urinary tract and it would be unlikely that it would be related to his nephroplexy.  

In August 2010, a nephrologist reviewed the Veteran's claims file, specifically the May 2009 VA examination report, and opined that, by history, the Veteran's daytime polyuria is more likely than not due to high fluid intake and any back or flank pain he may have is less likely than not to be due to his service-connected renal surgery.  

In June 2011, a VA physician reviewed the Veteran's claims file to specifically address the impact of his service-connected disabilities in combination on employability (age or other non-service-connected conditions such as the Veteran's back disorder and dementia were not considered as factors).  The examiner noted the May 2009 VA examination finding that "symptoms and examination findings are stable and unchanged from 2004" and noted "indwelling catheter is placed for bladder outlet obstruction and not for renal (kidney) disease."  The examiner found no symptoms related to the residuals of fracture of right hand third finger in the multiple home visits from April 2010 or VAMC visits before this period.  There were no documentated exacerbations needing antibiotics for sinusitis in the claims file.  There were also no documented scar related sympotoms or exacerbations of otitis media needing evaluation and treatment.  After reviewing the Veteran's claims file and CPRS (Computerized Patient Record System)/VistaWeb notes, the examiner opined that "service-connected conditions alone do not impact the Veteran's ability to work."  The examiner explained that the "Veteran is asymptomatic from fracture of the right hand third finger, sinusitis, residual right flank scar and right ear otitis media.  Renal disease is stable with renal function unchanged from 2003."  

Although the veteran maintains that his service-connected conditions render him unemployable (he is retired), the preponderance of the evidence is against such a conclusion.  Notably, despite his complaints pertaining to his service-connected disabilities, the record reflects that the Veteran did not leave his long-term employment because of his service-connected disabilities.  Rather, he has frequently reported (and his private physician has opined) that he is unable to maintain gainful employment because of his [nonservice-connected] back disability.  As the back disability is not service-connected, its impact on the Veteran's employability may not be considered in adjudicating his claim for TDIU.  

Furthermore, there is no medical opinion in the record indicating that the Veteran is unemployable/incapable of gainful employment due to his service-connected disabilities.  Medical professionals have consistently concluded that his service connected postoperative renal disease is stable, and that the remaining service-connected conditions are essentially asymptomatic/not of sufficient severity to substantially impact on employment.  The Veteran's limitations from the service-connected conditions are recognized by the combined rating of 70 percent.  There is nothing in the record that suggests that the nature or severity of the service-connected disabilities would place him in a position different from other Veteran who have similar service-connected disabilities rated 70 percent combined.   Looking at the Veteran's occupational history, his service-connected disabilities did not prevent him from engaging in his prior employment in sales; as they have remained stable, there is no reason why that should have changed.  The record does not suggest (and there is no medical opinion indicating) that due to his service-connected disabilities that Veteran is incapable of sedentary employment.  

Although the Veteran has not held employment since 1998, the preponderance of the evidence is against a finding that his service-connected conditions have resulted in his unemployability.  Therefore, a total disability rating based on individual unemployability is not warranted. 


ORDER

A TDIU rating is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


